Case 1:20-cv-21254-BB Document 47-16 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                    EXHIBIT 15
Case 1:20-cv-21254-BB Document 47-16 Entered on FLSD Docket 07/02/2021 Page 2 of 2


    From:              TradingAndMarkets@SEC.GOV
    To:                baileydavid23@gmail.com; TMOIGLOG
    Cc:                TradingAndMarkets
    Subject:           RE: Advice on Registering as a Broker Dealer
    Date:              Monday, January 28, 2019 3:47:23 PM




   Mr. Bailey,

   While we are able to provide informal guidance regarding the Exchange Act and the rules adopted thereunder
   through this email box, we cannot provide legal advice. Applying the regulations to a particular scenario
   approaches the realm of legal advice. Thus, for a more formal answer regarding whether your firm would need to
   register with the Commission as a broker based on the specific activities it intends to engage in, you would need to
   seek the counsel of an attorney familiar with the securities regulations and relevant case law.

   The staff of the Division of Trading and Markets has published some guidance on the Commission's website
   regarding the broker-dealer registration requirements here: http://www.sec.gov/divisions/marketreg/bdguide.htm .
   This Guide to Broker-Dealer Registration provides some basic information regarding the definition of "broker" and
   the activities/factors the staff and the courts consider when determining whether a person fits that definition (and
   would, therefore, need to register with the Commission).

   As indicated in the Guide - to the extent a person engages in the business of effecting transactions in securities for
   the account of others, that person would need to register with the Commission. This is a fact-specific assessment
   that involves consideration of a number of factors (which have been developed through SEC staff no action letters
   and case law). Factors generally considered to determine whether a person would be considered to be "effecting
   transactions in securities for the accounts of others" include, among other things, whether the person is soliciting the
   purchase or sale of securities to others, is involved in the structuring or negotiation of transactions, and receiving
   transaction-based compensation.

   We also cannot speak to whether your firm may need to register with the Commission as an investment adviser or
   investment company. For additional information on that, you should contact our colleagues in the Division of
   Investment Management at 202-551-6825 or IMOCC@sec.gov.

   We hope this is helpful.

   The Division of Trading and Markets

   -----Original Message-----
   From: David B. [mailto:baileydavid23@gmail.com]
   Sent: Monday, December 31, 2018 10:16 AM
   To: TradingAndMarkets; TMOIGLOG
   Subject: Advice on Registering as a Broker Dealer

   Good morning,

   I have established a new private corporation that will have fewer than 100 shareholders, no intention to go public,
   and start-up capital of less than $100,000. There have not yet been any transactions caused by the corporation but it
   will be primarily engaged in investing in securities. Will I need to register this corporation as a broker-dealer?

   Kind regards,

   David
